internal_revenue_service number release date index number -------------------------- ----------------------------------- -------------------- -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl plr-157769-03 date date taxpayer legend legend ----------------------------------------------------------------------------------------------- ------------------------ ----------------- ------------------- ------------------------------------------- --------------------------------- p x branch ------------------------- partner partner year one ------- ------- year two year ------- three date a dear ------------- this replies to your representative’s letter dated date in which your representative requests on behalf of taxpayer an extension of time under sec_301_9100-3 to attach to an amended federal_income_tax return for year two the documentation required under sec_1_1503-2 by both partner and partner to rebut the presumption that the transfer by p of the assets of its x branch on date a constituted a triggering event within the meaning of sec_1_1503-2 additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of this request for a ruling verification of the factual information representations and other data may be required as a part of the audit process plr-157769-03 during years one and two taxpayer indirectly owned p a foreign_partnership for u s tax purposes which was owned by partner and partner during those years p conducted operations in a foreign_country through x branch x branch during those two years incurred net operating losses on date a which fell within year two p transferred the assets of x branch to a foreign_partnership which was indirectly owned by taxpayer taxpayer’s tax manager did not believe that the net operating losses of x branch were subject_to sec_1_1503-2 the dual_consolidated_loss dcl regulations when taxpayer filed its consolidated federal_income_tax returns for years one and two accordingly the tax manager did not file the contemporaneous documentation with taxpayer’s return for year two which was required by sec_1_1503-2 to rebut the presumption that the asset transfer on date a by p was a triggering event in year three taxpayer became aware of the internal revenue service’s interpretation of the dcl regulations pursuant to which the net operating losses of x branch would be considered dcls subject_to the election agreement and annual certification requirements of sec_1_1503-2 the g elections and the annual certifications in a separate ruling letter the service has granted taxpayer’s request for an extension of time to file the g elections and annual certifications with respect to x branch for years one and two during the process of gathering information with respect to filing the separate ruling letter request it was discovered that p’s transfer of the assets of its x branch to an entity within the affiliated_group on date a could constitute a triggering event for which the required_documentation to rebut the presumption had not been filed sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-157769-03 in the present situation the requirement in sec_1_1503-2 that a taxpayer must submit contemporaneous documentation to rebut the presumption that an asset transfer was a triggering event is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to attach to its u s income_tax return for year two the documentation required under sec_1_1503-2 by both partner and partner to rebut the presumption that the transfer by p of the assets of x branch on date a constituted a triggering event within the meaning of sec_1_1503-2 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the rebuttal documents sec_301_9100-1 a copy of this ruling letter should be associated with the rebuttal documents this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely associate chief_counsel international by s richard l chewning richard l chewning senior counsel office of associate chief_counsel international enclosure copy for purposes cc
